Citation Nr: 0901181	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  08-17 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for anxiety disorder.

2. Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the anterior chest wall, 
involving Muscle Group XXI.

3. Entitlement to a rating in excess of 20 percent for 
residuals of a gunshot wound to the dorsal spine, involving 
Muscle Group XX.

4. Entitlement to a compensable rating for residuals of an 
injury to the pleural cavity. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The veteran had active service from November 1942 to August 
1945, including combat service during World War II, and his 
decorations include the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 
38 C.F.R. § 20.900(c) (2008). 

The Board is remanding the claims of increased ratings for 
residuals of an injury to the pleural cavity, residuals of a 
gunshot wound to the anterior chest wall, involving Muscle 
Group XXI, and residuals of a gunshot wound to the dorsal 
spine, involving Muscle Group XX to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


FINDING OF FACT

The preponderance of the evidence shows that the veteran's 
anxiety disorder does not result in occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for anxiety disorder are not met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1,4.3, 4.7, 4.21, 4.130, 
Diagnostic Code 9413 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to the duty to assist, the RO obtained the veteran's 
service treatment records, private and VA medical records, 
and the reports of his VA compensation examinations. As there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met. 38 U.S.C.A. § 5103A.

A Rating in Excess of 30 percent for Anxiety Disorder

The veteran's anxiety disorder is currently evaluated at 30 
percent disability under Diagnostic Code 9413.  He contends 
that his anxiety disorder warrants a higher disability 
evaluation. 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity. Individual disabilities are assigned 
separate Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  If there is a question as to which evaluation to apply 
to the veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt 
arises as to the degree of disability, such doubt will be 
resolved in the veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases. 38 
C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following the grant of service 
connection, some discussion of the Fenderson case is 
warranted. Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999). In Fenderson, the Court noted the distinction between 
a new claim for an increased evaluation of a service- 
connected disability and a case, as here, in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation where the disability in 
question has just been service connected. In the former 
situation, the Court held in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the current level of disability is of 
primary importance; see also Hart v. Mansfield, 21 Vet App 
505 (2007) (a more recent decision of the Court holding that, 
in determining the present/current level of a disability for 
any increased-evaluation claim, the Board must consider 
whether the rating should be "staged." Similarly, in the 
latter Fenderson scenario, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, VA also must assess the level of disability from the 
date of initial application for service connection and 
determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim - a practice known as "staged 
rating." Fenderson, 12 Vet. App. 125-126.

Under 38 C.F.R. § 4.130, Code 9413, anxiety disorder, a 30 
percent rating is available for: Occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

For 50 percent disability there must be: Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, pg. 47 (4th ed., 
revised 1994) (Manual), a Global Assessment of Functioning 
(GAF) score of 21 to 30 denotes behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g, sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function is almost all areas 
(e.g., stays in bed all day; no job, home or friends).  A GAF 
Score of 31 to 40 denotes some impairment in reality testing 
or communication (e.g, speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF Score of 41 to 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF Score of 51 to 60 
denotes moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). A 
GAF Score of 61 to 70 denotes some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  A GAF designation is based on a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness," citing the Manual.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

In February 2007, a VA medical examination for mental 
disorders was performed. It was reported that the veteran had 
been retired from work for over 20 years, and that he had no 
problems with employment due to psychiatric symptoms. He had 
been married for 63 years, and he had one son, two 
grandchildren, and two great-grand children.  The veteran's 
social interaction was reportedly limited to his immediate 
family and doctor visits. Age related health and physical 
limitations appeared to be the cause of his decreased social 
interaction not his level of anxiety. The veteran used 
prescribed medication for anxiety. The veteran reported an 
overall feeling of nervousness. 

The veteran presented to the examination, clean and 
appropriately dressed.  He was described as cooperative, 
friendly, and attentive.  His affect was normal.  The veteran 
was oriented to person, time, and place. It was reported he 
had sleep impairment. Concerning judgment, it was reported 
that the veteran understood the outcome of his behavior. His 
memory was described as normal.  The veteran was reportedly 
capable of managing his financial affairs. The diagnosis was 
anxiety disorder, not otherwise specified (NOS). The GAF 
score was 70.  In the examiner's comments, it was stated that 
the veteran's anxiety had responded relatively well to 
medical intervention, and for at least the last two years, 
taking four doses of medication had caused the anxiety to 
only have mild impairment on his functioning. It was stated 
that there was no total occupational and social impairment 
due to mental disorder signs and symptoms. Mild impairment of 
family relations was reported. 

Analysis 

The clinical findings show that the veteran continues with 
some anxiety symptoms, and that he has sleep disturbance. He 
presented at an examination clean and appropriately dressed. 
He was cooperative, and his affect was normal. The veteran is 
retired, which limits any consideration of symptoms on his 
occupational impairment. With respect to his social 
functioning, the record shows that he apparently has limited 
social interaction, though mainly due to his age and health 
issues. The data does not show that his immediate family 
relationships are ineffective. Recently, it was reported that 
he understood the outcome of his behavior in terms of his 
judgment. It is most noteworthy that the functional 
impairment attributed to the veteran's psychiatric problems 
has been clinically described as mild, and that his most 
recent GAF score was 70. Based on the foregoing, it must be 
concluded by the Board that the evidence does not show the 
veteran's anxiety disorder causes occupational and social 
impairment with reduced reliability and productivity

Since, as mentioned, the present appeal arises from an 
initial rating decision which established service connection 
and assigned an initial disability rating, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found. See Fenderson, 12 Vet. App. at 
125-26. The veteran, however, has not met the requirements 
for a higher rating at any time since the effective date of 
his award, so the Board may not stage his rating because he 
has been, at most, 30-percent disabled during the entire 
period at issue.

Finally, the Board finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b). That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment (meaning above and beyond that 
contemplated by the 30 percent schedular rating already in 
effect, see 38 C.F.R. § 4.1), to suggest that he is not 
adequately compensated by the regular rating schedule. The 
veteran has been retired for many years. Generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability. VAOPGCPREC 
6-96. See also, Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for his anxiety disorder, in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and his claim must be denied. 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

An initial rating in excess of 30 percent for anxiety 
disorder is denied.


REMAND

The veteran is in receipt of a 0 percent disability 
evaluation for residuals of an injury to the pleural cavity 
due to a gunshot wound. From 1948 that injury was rated under 
Diagnostic Code 6818, which is no longer in effect. On 
October 7, 1996 the schedular criteria with respect to the 
respiratory system underwent revision. Under the revisions, 
the veteran's service- connected disability should be rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6843, traumatic chest 
wall defect. 

In this case it is particularly noteworthy that the veteran 
is also in receipt of a 20 percent disability evolutions for 
residuals of a gunshot wound to the anterior chest wall, 
involving Muscle Group XXI, 38 C.F.R. § 4.73, Diagnostic Code 
5321. The 20 percent disability evaluation that was awarded 
for that disability is the maximum available under that code. 
It should also be mentioned that these ratings are protected 
by law pursuant to 38 C.F.R. § 3.951(b). However, though 
Diagnostic Code 6843, Note (3) clearly specifies that when, 
as here, Muscle Group XXI is involved, a separate rating is 
not available. As a result, the veteran potentially would 
receive the benefit of the higher of either rating under 
Diagnostic Code 6843 or Diagnostic Code 5321, since they 
cannot be rated separately. 

Under 38 C.F.R. § 4.97, Diagnostic Code 6843, traumatic chest 
wall defect, those disability evaluations are rated from 0 to 
100 percent, and require the use of pulmonary function 
testing. At the 2006 VA medical examination for muscles, 
respiratory or pulmonary pathology was reported, primarily 
dyspnea. It was also reported that the veteran had had 
pleural effusion in 2006. The examiner stated that it was 
"unclear" (emphasis added) if the recent pleural effusion 
was related to the (gunshot wound) injury 60 years ago. Also, 
no pulmonary function testing was performed. In December 2006 
a private physician reported that he had pleural effusion and 
pulmonary fibrosis. The Board is aware that service 
connection for chronic pleural effusion was denied by the RO 
in an April 2008 rating decision. However, the potential 
association of the veteran's pleural effusion in the recent 
past and his dyspnea symptoms has not been specifically 
addressed. This is very pertinent to the appeal at hand 
concerning an increased rating for an injury to the pleural 
cavity, which is in fact intertwined with the claim for an 
increased rating for residuals of a gunshot wound to the 
anterior chest. In this regard, it is apparent that further 
medical evidence would be helpful here. 

Concerning the claim of a rating in excess of 20 percent for 
residuals of a gunshot wound to the dorsal spine, involving 
Muscle Group XX, the veteran's service treatment records show 
that in 1944, he sustained a gunshot wound to the chest that 
exited at the 8th interspace midscapular line on the left 
side and fractured the 12th rib, about 3 centimeters from the 
vertebral attachment. At a VA medical examination in April 
1946, the veteran reported pain in the lower left back on 
range of motion of the back, and it was reported that there 
were back muscle spasms. The diagnosis at that time was left 
back strain residuals of a gunshot wound left chest. 

At the VA medical examination of the muscles that was 
performed in December 2006, the veteran reported pain, yet it 
was not specifically indicated whether the pain was 
associated with his chest or back gunshot wounds. Also, in 
the examination, no range of motion testing of the spine was 
reported, notwithstanding the report by the examiner that 
there was no motion of any joint limited by muscle injury. 
This was not an examination of the thoracolumbar spine. 
Potentially, though, the veteran's service connected gunshot 
wound residuals could be rated under 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
which would require range of motion studies for rating 
thoracolumbar spine pathology. As a result, a VA medical 
examination of the thoracolumbar spine should be performed. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. Schedule the veteran for a VA pulmonary 
examination to address the extent of any 
current residuals of his gunshot wound of 
the anterior chest, and/ or residuals of 
an injury to the pleural cavity.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner.  
All necessary special studies should be 
performed, to include pulmonary function 
tests and all pertinent clinical findings 
reported in detail.  

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the current extent, if any, of back 
impairment resulting from his service 
connected residuals of a gunshot wound to 
the dorsal spine.  The claims file must be 
made available to and reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All pertinent 
symptomatology and complaints must be 
reported in detail.  Any indicated special 
diagnostic tests that are deemed 
necessary, to include range of motion 
testing of the thoracolumbar spine, must 
be conducted. 

In conjunction with any back disability 
associated with the dorsal spine gunshot 
residuals that is shown, the examiner must 
also determined whether there is weakened 
movement, excess fatigability, or 
incoordination attributable to the 
associated back disability, if any, 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner must also indicate whether the 
veteran has any scarring, and if so, 
identify the scars and note their size and 
state whether they are tender or painful.  
Finally, an opinion must be stated as to 
whether any pain found in the lumbar spine 
could significantly limit functional 
ability during flare-ups or during periods 
of repeated use, noting the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

3. After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated to 
include consideration of 38 C.F.R. § 4.97, 
Diagnostic Code 6843, Note (3) that 
specifies when, Muscle Group XXI is 
involved, a separate rating is not 
available, with respect to the increased 
rating claims pleural cavity and anterior 
chest gunshot wound residuals. If the 
claims remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative. After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


